The opinion of the court was delivered by
Dixon, J.
The act under review provides that when any judgment is obtained in the court for the trial of small causes, and execution shall issue thereon and be returned unsatisfied, and if the person against whom such execution shall have been issued, shall reside in or be possessed of any goods and chattels in any other county of the state, then an alias or pluries execution may issue, directed to a constable of the latter county, and he, on having an authorization endorsed thereon by a justice of his county, may there execute the writ.
The construction contended for by the defendant in certiorari, and which embraces pre-existing judgments, rests upon the words “when any judgment is obtained.” All the other phrases of the statute clearly apply to the future only. The most that can be said in favor of this construction is that the language used is indefinite as to time. If it may mean *109“ when any judgment has been obtained,” it may, at least as plainly, be understood to mean “when any judgment shall be obtained.” For such language in a statute there is a long-established rule of interpretation.
“ It is, in the general, true that no statute is to have a retrospect beyond the time of its commencement;” for the rule and law of parliament is, that nova constitutio futuris formam debet imponere, non prceteritis. Potter’s Dwar. on Stat. 162.
It is well settled that laws will be construed as prospective only, unless an opposite intention of the legislature appears clearly by the terms or by necessary implication. White v. Hunt, 1 Halst. 415; Deegan v. Morrow, 2 Vroom 136; Town of Belvidere v. Warren R. R. Co., 5 Vroom 193; Baldwin v. Newark, 9 Vroom 158.
This rule applies to all the facts or occurrences upon the existence of which the law is designed to be operative. Thus, in United States v. Heth, 3 Cranch 399, a statute enacted “that in lieu of the commissions heretofore allowed by law, there shall, from and after the 30th day of June next, be allowed to the collectors two and a half percentum upon all moneys which shall be collected and received by them, for and on account of the duties arising on goods imported into the United States.” On behalf of the government, it was insisted that the act regulated commissions on all moneys collected after June 30th, no matter when the goods on which the duties arose, were imported. But the court, mainly under the influence of this rule, gave to all the terms of the statute a prospective operation, and held that it was designed to reach only such goods as should be imported after the day named.
So it is applicable likewise to remedial statutes, notwithstanding the other rule that such laws shall be liberally construed. Thus, an act passed in the Revision of 1874, (Rev., p. 671, § 14,) provided “that at any time before judgment on a lien claim,” the lien claim might be amended; and this court decided that a claim filed before the passage of the act could not be amended under it. Vreeland v. Bramhall, 10 Vroom 1.
According to this rule, the expression in this statute “ when *110any judgment is obtained,” must be regarded as meaning “when any'judgment is hereafter obtained.”
The defendant in certiorari further claims that the order of November 14th, 1879, is a new judgment, which brings the case within the act. But it is not a judgment; it is a mere order for execution, apparently made to comply with the sixty-second section of the Justice’s Court act, (Rev., p. 551,) the judgment being more than six years old. Whether a formal judgment obtained on scire facias to revive a judgment would authorize the issuing of execution into a foreign county, is a question not now presented.
The proceedings by which execution was sent into Mercer county must be set aside, with costs.